Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen A. Sequin, Jr. on February 14th, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 6, Line 2, “a radius of curvature” has been changed to 
-- the radius of curvature --
In Claim 7, Line 2, “a radius of curvature” has been changed to 
-- the radius of curvature --
In Claim 9, Line 2, “a chord length” has been changed to 
-- the axial chord length -- 
In Claim 10, Line 2, “a chord length” has been changed to 
-- the axial chord length --
In Claim 11, Line 11, “a percentage” has been changed to 
-- the percentage -- 
In Claim 17, Line 2, “a radius of curvature” has been changed to 
-- the radius of curvature --
In Claim 19, Line 2, “a chord length” has been changed to 
-- the axial chord length – 
In Claim 20, Line 2, “a chord length” has been changed to 
-- the axial chord length -- 
Response to Amendment/Remarks
	Applicant’s amendment and/or remarks overcome all prior 112(b) rejections set forth in the Office Action mailed 12/8/2022, consequently, the 112(b) rejections have been withdrawn. Minor informalities and potential clarity issues under 112(b) raised by the amendment have been addressed via Examiner’s amendment above, and the application is now in condition for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/Sabbir Hasan/Examiner, Art Unit 3745